Sheldon, J.
The defendants have demurred to the plaintiff’s bill for lack of equity, because the plaintiff has a plain and adequate remedy at law, because the bill is multifarious and for other reasons.
1. We are of opinion that the court has jurisdiction in equity of a bill to compel the reinstatement of the plaintiff into the' voluntary association from which he alleges that he has been wrongfully expelled. If this association were an incorporated body, his remedy might well be by mandamus, as in Spilman v. Home *354Circle, 157 Mass. 128. But courts of equity always have been accustomed, after such remedies as appear to be available within the society have been exhausted, to assume jurisdiction over mere voluntary associations, to protect the property rights of members who have been disfranchised or expelled in violation of the constitution or by-laws. See the cases cited in 9 Am. & Eng. Encyc. of Law, (2d ed.) 502.
2. Nor has the plaintiff an adequate remedy at law. Even if he could maintain an action for the amount of his sick benefits, a court of law could not restore to him the membership of which he has been deprived.
3. But we think that the bill is multifarious. The plaintiff seeks first to be restored to membership in the association, and then to have the defendants ordered to pay him the amount of his sick benefits and of the expense which he has incurred for medical attendance. But his right to recover these pecuniary damages may not be settled by the determination of his right to membership in the association. His rights to these two remedies are separate and distinct rights, depending upon different facts, and to be enforced by different means. For the first, he has the right to come into equity; for the second, his remedy is at law. ■ It may turn out that he is entitled to one remedy and not to the other. Davis v. Peabody, 170 Mass. 397. Sylvester v. Boyd, 166 Mass. 445.
4. The other causes of demurrer do not require consideration.
Accordingly the decree of the Superior Court sustaining the demurrer must be affirmed; and the bill must be dismissed unless the plaintiff shall obtain leave in that court so to amend his bill as to cure the objection of multifariousness.

So ordered.